Citation Nr: 1633156	
Decision Date: 08/22/16    Archive Date: 08/26/16

DOCKET NO.  14-25 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for an upper right extremity neurological disorder.  

4.  Entitlement to service connection for a lower right extremity neurological disorder.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Slovick, Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to November 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

Additional evidence was added to the claims file subsequent to the statement of the case issued in April 2014.  Waiver of RO consideration of the additional evidence is presumed given the date of the Veteran's substantive appeal.  See 38 U.S.C.A. § 7105(e) (West 2014).

The Veteran testified before the Board at the Waco RO in June 2016.  A transcript of that hearing is of record.

The issues of entitlement to service connection for headaches and entitlement to service connection for neurological disorders of the right upper and right lower extremities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDING OF FACT

The preponderance of the evidence is against a finding that the Veteran has a back disorder which is related to service.


CONCLUSION OF LAW

The criteria for service connection for a back disorder are not met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is readjudicated (e.g., in a Supplemental Statement of the Case).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

In this case, an August 2011 letter satisfied the duty to notify.

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

In this case, VA has received private treatment records as well as VA medical center treatment records.  The Veteran was afforded a VA examination in November 2011, which is found to be adequate is adequate as it provided findings relevant to the criteria for rating the disability at issue.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

II.  Criteria and Analysis for Service Connection

The Veteran contends that he has a back disability which is related to active military service.  

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  Pursuant to 38 C.F.R. § 3.303(b), a claimant may establish the second and third elements by demonstrating continuity of symptomatology for specific chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

A veteran who served during wartime service after December 31, 1946, is presumed to be in sound condition when examined, accepted and enrolled for service except as to defects, infirmities, or disorders noted at entrance into service or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. §§ 1111, 1137.

Service connection for certain chronic diseases, such as arthritis and organic neurological disorders, may be established based on a legal presumption by showing that the disability manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

The Veteran's service treatment records are silent as to a back disorder.  In the Veteran's August 1970 report of medical examination for the purpose of discharge, a normal spine was reported and the Veteran reported no back problems in his August 1970 Report of Medical History.  

Post-service treatment records include a December 2001 private treatment record from Dr. B.G., which noted that the Veteran underwent a lumbar spine laminectomy following a history of persistent back pain.  

A private treatment record reveals that the Veteran sustained a spinal cord injury when the Veteran was struck by a vehicle in December 2003.  An MRI dated in December 2003 demonstrates a history of trauma and advanced cervical spondylosis with spinal stenosis as well as mild central deformity of the spinal cord related to the spondylosis/stenosis.  A January 2004 letter from Dr. G.S. noted that the Veteran was a pedestrian who was hit by a car on Home Depot parking lot and pinned behind the car for some time.  The Veteran was diagnosed with spondylosis with cord contusion.  A September 2005 letter from the Veteran's physician Dr. G.S. noted that the Veteran had had multiple cervical procedures following a significant traumatic event in 2003 with a cord compression.  

At the VA examination in November 2011, the Veteran reported the onset of low back pain between 1975 and 1980, for which he did not seek any treatment.  The Veteran reported the pain gradually increased and expanded into the lower extremities and that he eventually underwent surgery.  The Veteran acknowledged that he did not have treatment for his upper or lower back while on active duty.  

The examiner, who reviewed the claims file, provided a diagnosis of cervical degenerative disc disease with multiple level herniated nucleus pulposis with three surgeries in 2004 and 2005.  The examiner similarly reviewed the evidence of record and noted that the Veteran had spondylolisthesis of the L4 and L5 vertebrae of the spine.  Separate opinions were furnished indicating that that the Veteran's cervical spine and lower back conditions were less likely than not due to service. 

The examiner explained that the Veteran had no visits for treatment of a cervical condition nor did he have a diagnosis of degenerative disease of the cervical spine in service and the Veteran confirmed that he had no such treatment.  The examiner also noted that the Veteran had surgery some thirty years after discharge.  The examiner further noted that there was no lumbar spine condition noted during service and that the Veteran reported his back pain began five to ten years after service and received surgery in 2000.  It was noted that there was no evidence of degenerative disease of the lumbar spine in service.  

At his June 2016 Board hearing, the Veteran testified that he was diagnosed with spinal stenosis following his 2003 accident.  The Veteran stated that upon entrance into the military he stated that he had problems to include weakness in his right side and pain in his neck when he turned it.  The Veteran indicated that he believed that spine symptoms had been aggravated during service.  

The Board finds that the preponderance of the evidence is against a finding of service connection for a spine disorder.

While arthritis may be presumed to be due to service if shown within a year of discharge, here arthritis is not demonstrated until years thereafter.  Thus, service connection on a presumptive basis is not warranted.  38 C.F.R. §§ 3.307, 3.309.

Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).  See Walker v. Shinseki, 708 F.3d 1331   (Fed. Cir. 2013).

Here, the evidence demonstrates neither evidence of a chronic spine disorder in service nor continuous symptoms since service.  The Board notes that the Veteran's service treatment records are silent as to any back disorder.  Moreover, the Veteran is shown to report in November 2011 that he first had lumbar spine symptoms around 1975, several years after service, and the medical evidence strongly indicates that the Veteran's cervical spine symptoms are related to his post-service December 2003 injury where he was run over by a car.  The Veteran has thus not asserted continuity of spine symptoms since service.  To the extent that he has asserted current back disabilities of in-service etiology, the Board must note that determining the etiology of the diagnosed low back disability is medically complex in nature.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  A showing of medical training, credentials, or other expertise would be needed to establish the competency of an opinion linking a disorder first noted years after service with such service, and no such showing on the Veteran's part has been made here.  

By contrast, the November 2011 VA examiner concluded following a review of the claims file and an examination of the Veteran that there was no evidence of a back injury in service or for years thereafter, indicating that no injury of the spine was due to service.  In reaching this determination, the examiner provided a detailed rationale, and the opinions rendered are substantially consistent with the evidence of record as a whole.  This examination report is the most probative evidence of record, and it weighs heavily against the Veteran's claim.  

Based on the foregoing, the Board concludes that the preponderance of the evidence shows that the Veteran does not have a current back disorder which is related to active military service.  Accordingly, the Veteran's service connection claim for a back disorder must be denied.


ORDER

Entitlement to service connection for a back disorder is denied.


REMAND

In a November 2011 VA examination, the VA examiner concluded that the Veteran's headaches were less likely than not related to occasional headaches during service because there was not enough evidence that current migraines were related to service.  This is a highly cursory rationale that fails to account for 
a July 2011 letter from the Veteran's physician Dr. J.B. which states that the Veteran had "intermittent headaches all along" and that he has had these headaches during service and since that time, as well as the Veteran's complaints of headaches dating back to service.  The Veteran should be afforded a new examination in which the examiner considers the Veteran's complaints of continuous symptoms and provides a thorough rationale for his or her findings.

Turning to the Veteran's peripheral neuropathy claims, the Board notes that the Veteran is presumed to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  Only such conditions as are recorded on a veteran's examination report are to be considered as noted.  Id.  When a preexisting 
condition is not noted on a veteran's entrance examination, the burden is on the government to rebut the presumption of soundness by clear and unmistakable evidence that the veteran's disability was both preexisting and not aggravated by service.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004). 

A preexisting injury or disease will be considered to have been aggravated by service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).

In November 2011, a VA examiner determined that the Veteran's neurological conditions were less likely than not aggravated by service, noting that the Veteran had a history of polio at age 2.  In this case the examiner used the wrong standard in rendering his opinion.  Because there was no neurological defect noted at entrance of service, the presumption of soundness is applied and may only be rebutted by clear and unmistakable (i.e., undebatable) evidence that the Veteran's disability was both preexisting and not aggravated by service.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 C.F.R. § 3.304(b) (2015).  A new examination is required to apply the correct standard in order to determine whether the presumption of soundness is rebutted by clear and unmistakable evidence.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA neurological examination to determine the nature and etiology of headaches and any right upper and/or right lower extremity disorders.  The examiner must review the claims file and must note that review in the report.  Any indicated studies should be performed.  The rationale for all opinions expressed must be provided.  The examiner should consider the Veteran's lay testimony of his symptomatology.  The examiner should provide the following opinions:

a)  Did the Veteran's right upper and/or right lower extremity neurological disorders clearly and unmistakably preexist service, and, if so, was the disability clearly and unmistakably NOT aggravated by service?

b)  If the neurological disabilities did not clearly and unmistakably preexist service, is it at least as likely as not (50 percent or greater probability) that any current right upper and/or right lower extremity neurological disorder was incurred in service or is otherwise etiologically related to active service?

c) Similarly, is it at least as likely as not that current headaches are etiologically related to service?  This opinion must address the July 2011 letter from Dr. J.B., as well as the Veteran's own contentions.

3.  After the development requested has been completed, the RO must review the medical reports to ensure that they are in complete compliance with the directives of this Remand.  If any report is deficient in any manner, the RO must implement corrective procedures at once.  

4.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claim on appeal must be adjudicated.  If the benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


